DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 16-18 are currently being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 18, the claimed acrylic-polyurethane hybrid polymer (Specification, Paragraph 18) is disclosed as the being included in the graphene-based barrier coating layer, not the base coat or top coat as claimed. There is no disclosure of using this polymer in the base or top coat.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear if the terminology “housing” modifies all of the other claimed items other than the laptop. For example, it is unclear if the sheet is meant to be the housing of a tablet PC or if it is meant to be a tablet PC.
Claim Rejections - 35 USC § 103
Claims 1-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN101210335A in view of Lettow et al. (US 2011/0088931). A machine translation of CN101210335A is provided with this Office Action.
Regarding claims 1 and 16, CN101210335A (Paragraph 12) teaches a light metal magnesium alloy material with a micro-arc oxidation treatment on the surface. The treatment (Paragraph 16) includes placing the light metal material in an electrolytic solution in an electrolytic tank and performing the micro-arc oxidation. Given that the light metal material is in the solution in the tank, when the process is done, it would coat two opposite surfaces of the material. This substrate can further comprise a metal plating layer (Paragraph 17) coated after the micro-arc oxidation treatment. It is noted that the claim language does not require the graphene-based coating layer to be directly on the micro-arc oxidized layer only on the layer. The material of CN101210335A can further comprise a topcoat layer (Paragraph 18) of a thermosetting or UV curing paint.
CN101210335A does not teach that this layer comprises graphene.
Lettow (Paragraph 97) teaches coating that can be used for the passivation and corrosion protection of surfaces such as metal and can provide abrasion resistance and permeation resistance to liquids and/or gasses. The coating comprises layers with graphene sheets and a binder (Paragraph 7). The graphene sheets can be present at 1 to 98 weight percent of the layer (Paragraph 88). This range fully encompasses the claimed content range of the graphene. The binders can be thermosets or UV curing (Paragraph 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the coatings of Lettow, as the top coat of 
Regarding claim 2, the micro-arc oxidation layer has a thickness of from 3-10 microns (CN101210335A, paragraph 16). The top coat layer of CN101210335A can be 5-15 microns (Paragraph 20). The multilayer coating or individual coating layers of Lettow can be from 2 nm to 2mm. 
Regarding claim 3, the binders of Lettow (Paragraph 58) include many of the claimed polymers. 
Regarding claim 4, CN101210335 (Paragraph 20) teaches that the coating can be applied by spraying. Lettow (Paragraph 20) teaches that the coating can be applied by spray coating or dip coating.
Regarding claim 5, Lettow (Paragraph 16) teaches that the coating can include multiple layers including three layers. One of the layers can be considered to be the graphene-based barrier coating, one layer can be considered to be the base coat and one layer can be considered to be the top coat. 
Regarding claim 6, Lettow (Paragraph 83) teaches that any of the layers can comprise metal powders.
Regarding claims 7 and 8, Lettow (Paragraph 58) teaches that the binder of any of the layers can be polytetrafluoroethylene.
Regarding claim 9, one of the layers of Lettow can be considered to be a UV coating and comprise UV-curable resin (Paragraph 58).

Regarding claim 11, CN101210335A (Table 1, Paragraphs 59-61) teaches coatings with a pencil hardness of 6H. Further, given that the sheet of CN101210335A in view of Lettow can be formed from the same polymers and amount of graphene as in the instant case, this combination would encompass coatings with pencil hardness as claimed.
Regarding claim 17, Lettow (Paragraph 101) teaches that the coated items can be used as the housing of portable electronic devices such as computers and cellular telephones. It is further noted that the claim is drawn to the multilayered sheet and not to a particular device. Thus, the way in which the sheet is used is an intended use of the sheet. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CN101210335A in view of Lettow et al. (US 2011/0088931) as applied to claims 1 and 5 above, and further in view of Krajnc et al. (Properties of Acrylic-Polyurethane Hybrid Emulsions by the Semibatch Emulsion Copolymerization of Acrylates Using Different Polyurethane Particles).
Regarding claim 18, as stated above, CN101210335A using the coating of Lettow teaches a multilayered sheet that meets the limitations of claims 1 and 5. Lettow 
CN101210335A in view of Lettow does not explicitly teach that the acrylate copolymer is an acrylic-polyurethane hybrid polymer. 
Krajnc (Page 4050, Introduction) teaches that using an acrylic-polyurethane hybrid polymer in a coating provides the benefits of acrylic such as excellent weather resistance and low cost and the benefits of polyurethane such as better mechanical stability, solvent and chemical resistance and toughness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an acrylic-polyurethane hybrid polymer as the acrylate copolymer of CN101210335A in view of Lettow, in order to provide the coating with the benefits of excellent weather resistance, low cost, better mechanical stability, solvent and chemical resistance and toughness.

Response to Arguments
Applicant's arguments filed July 13, 2020 have been fully considered but they are not persuasive. 
Applicants argue that new claim 18 is supported by Paragraph 18 of the Specification. However, the claimed acrylic-polyurethane hybrid polymer (Specification, Paragraph 18) is disclosed as the being included in the graphene-based barrier coating layer, not the base coat or top coat as claimed. There is no disclosure of using this polymer in the base or top coat.

Due to amendments to the claims, the rejections from the April 22, 2020 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinloch et al. (US 2012/0301707) teaches nanocomposite materials (Paragraphs 61-62) that can comprise up to 30 wt% graphene that can be used as coatings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
January 13, 2021